        Case 1:20-cv-01561-SKO Document 5 Filed 11/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE ANDRES OBANDO-SEGURA,                        No. 2:20-cv-2195 CKD P
12                       Petitioner,
13              v.                                      ORDER
14    PEOPLE OF CALIFORNIA,
15                       Respondent.
16

17          Petitioner, proceeding pro se, has filed an application for a writ of habeas corpus pursuant

18   to 28 U.S.C. § 2254 or, alternatively, a petition for writ of error coram nobis. ECF No. 1 at 1-2.

19   He has also filed a request to proceed in forma pauperis along with a motion to appoint counsel.

20   ECF Nos. 2-3. In his application, petitioner challenges a conviction issued by the Kern County

21   Superior Court that is serving as the basis for his deportation from the United States. Kern

22   County is part of the Fresno Division of the United States District Court for the Eastern District of

23   California. See Local Rule 120(d).

24          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

25   division of a court may, on the court’s own motion, be transferred to the proper division of the

26   court. Therefore, this action will be transferred to the Fresno Division of the court. This court

27   will not rule on petitioner’s request to proceed in forma pauperis or motion for the appointment of

28   counsel.
                                                       1
         Case 1:20-cv-01561-SKO Document 5 Filed 11/05/20 Page 2 of 2


 1            Good cause appearing, IT IS HEREBY ORDERED that:

 2            1. This court has not ruled on petitioner’s request to proceed in forma pauperis or the

 3   motion to appoint counsel;

 4            2. This action is transferred to the United States District Court for the Eastern District of

 5   California sitting in Fresno; and

 6            3. All future filings shall reference the new Fresno case number assigned and shall be

 7   filed at:
                             United States District Court
 8                           Eastern District of California
                             2500 Tulare Street
 9                           Fresno, CA 93721
10   Dated: November 4, 2020
                                                        _____________________________________
11
                                                        CAROLYN K. DELANEY
12                                                      UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18   12/oban2195.109.docs


19

20
21

22

23

24

25

26
27

28
                                                         2
